DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s election of Invention I, Species A and Species AA was made without traverse in the reply filed on 11/10/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“area of the inlet and an area of the outlet of each of the plurality of splitter passages is between 1.5 and 5” in Claim 3
“the passage inlets are circular shaped in cross-section”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Interpretation
Regarding Claims 5, 12 and 15, the limitation “pie-shaped” will be interpreted as –wedge shaped--, per the specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 3, the limitation “a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages is between 1.5 and 5” in ll. 
IA:OA = 1.5-5, therefore if the ratio is 2, then 2 = IA:OA = 2/1
Regarding Claim 12, the limitation “each of the outlet portions comprises a plurality of outlets having a curvilinear shaped cross-section” is indefinite, in context, since it cannot be discerned how each of the outlet portions comprise a further plurality of outlets. From the specification and drawings, the outlet portions are outlets of the flow channels within the respective manifold (“The outlet 40 is divided into a plurality of outlet portions 44 that include an area 48”, Para. 44) For Examination purposes and in accordance with the specification and drawings, “each of the outlet portions comprises a plurality of outlets having a curvilinear shaped cross-section” will be interpreted as – each of the outlet portions comprises an outlet having a curvilinear shaped cross-section --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stromer et al. (US PG Pub. 20190383565) hereinafter referred to as Stromer.
Regarding Claim 1, Stromer discloses a heat exchanger comprising: 
a plurality of flow passages (shown in figure 1, being the passages corresponding to flow F1 in the heat exchanger body (10)) in thermal contact with a cooling flow (F2), the plurality of flow passages including a first end and a second end (shown in figure 1, the first end being the inlet end and the second end being the outlet end); 
an inlet manifold (30b) at the first end of the plurality of flow passages (shown in figures 1-2), the inlet manifold including a plurality of independent splitter passages (shown in figures 5-7, displaying the channels situated within the header 30b) that communicate airflow to the first end of the plurality of flow passages (shown in figures 1-2); and 
an exhaust manifold (30d) at the second end of the plurality of flow passages (shown in figures 1-2).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, does not differentiate the claimed apparatus from a 
Regarding Claim 2, Stromer further discloses each of the plurality of splitter passages (shown in figures 5-7, displaying the channels situated within the header 30b) include a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same (Stromer states, “This way it is possible to provide a great number of channel mouths and still having essentially the same cross-sectional area of respective channel mouth.  By having essentially the same cross-sectional area of respective channel mouth, the flow will be divided into a plurality of essentially equal flows.  This is typically beneficial when it comes to achieving a uniform pressure and heat exchange in a heat exchanger”, Para. 25, wherein the area of the respective mouths are the same to provide uniform pressure).  
Regarding Claim 4, Stromer further discloses the inlet comprises a circular shape in cross-section (shown in figures 1-2) and is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages (see annotation above, Para. 25).
Regarding Claim 7, Stromer further discloses the outlet comprises a rectangular shape in cross-section (shown in figure 7) and is divided into passage outlets of equal area (shown in figure 7) that correspond with the plurality of splitter passages (see Para. 64 and figs. 4-7).  
Regarding Claim 9, Stromer further discloses each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet 
Regarding Claim 10, Stromer further discloses the exhaust manifold (30d) includes an inlet portion (top half of the rectangular openings of the flow passages of the end (32), shown in figure 7) at the second end of the plurality of flow passages (shown in figures 4-7, wherein the flow transfers from the heat exchanger body (10) to the header (30d)) and an outlet portion (top half of channel mouths of the first end (31) of header (30d), shown in figures 1-2 and 5), wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion (shown in figures 4-7, wherein the described header is positioned at the exhaust outlet).
Regarding Claim 11, Stromer further discloses the inlet portion is divided into a plurality of rectangular (shown in figure 7) inlets (the incoming flow (F1) to the header (30d) is shown in figure 1) corresponding with the second end of the plurality of flow passages (shown in figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stromer et al. (US PG Pub. 20190383565) as applied in Claims 1-2, 4, 7 and 9-11 above and in further view of Byfield (US PG Pub. 20190033013) hereinafter referred to as Byfield.
Regarding Claim 3, as best understood, although Stromer discloses the plurality of splitter passages has an area at the inlet and an area at the outlet, Stromer fails to disclose a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages being between 1.5 and 5. See the 112 rejection for the interpretation of Claim 3.
Byfield, also drawn to a heat exchanger having passages, teaches an area of the inlet is less than an area of the outlet of each of the plurality of passages. As shown in figure 8b of Byfield, wherein Byfield states, “Channels having a progressively increasing or decreasing cross-sectional area from end to end find use in accommodating or indeed promoting a change in phase of the fluid flowing through the corresponding channel.  This may occur for example were a liquid refrigerant vaporises as it flows through the heat exchanger.  The change in cross-sectional area also provides the ability to control flow rate and pressure drop across the heat exchanger”, Para. 166, and “The vaporisation is promoted or assisted by the increase in cross-sectional area of the channel 12 in a direction of flow from end portion E2 to end portion E1.  The increase in cross-sectional area in this direction of flow of the refrigerant facilitates a decrease in fluid pressure”, Para. 169).
Stromer fails to explicitly disclose a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages is between 1.5 and 5. Since Stromer discloses a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages with Byfield teaching that it is well known to increase the cross sectional area of such a passage in order to control the pressure drop or fluid pressure within said passage, the ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that by having a smaller cross sectional area at an inlet and a larger cross sectional area at the outlet, the working fluid expands, thereby allowing the working fluid to undergo a decrease in pressure. Therefore, since the general conditions of the claim, i.e. that a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages is disclosed in the prior art by Stromer with Byfield teaching that it is well known to vary the aforementioned ratio between the cross sectional area of the inlet and outlet of a passage, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages of Stromer being between 1.5 and 5, in order to regulate the pressure of the working fluid to negate degradation, vibration or failure of heat exchanger components due to excessive pressure of the incoming working fluid.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stromer et al. (US PG Pub. 20190383565) as applied in Claims 1-2, 4, 7 and 9-11 above and in further view of Granata et al. (USP 4576222) hereinafter referred to as Granata.
Regarding Claim 5, although Stromer discloses the channels may comprise other shapes (“The channels may for instance have other cross-sectional shapes than the rectangular and quadratic shapes shown in the drawings.  The first fluid channels may e.g. have a circular shape and the second fluid channels may have a shape as a four sided polygon with inwardly bulging sides to fit in the area formed at the intersection of four neighboring circular first fluid channels. Other shapes, such as ovals, triangles, etc, are also conceivable”, Para. 87), Stromer fails to disclose the passage inlets are pie-shaped in cross-section.
Granata, also drawn to an inlet fluid distributor for a heat exchanger teaches the passage inlets are pie-shaped in cross-section (shown in figure 2, wherein the pie shaped sections are formed by the vanes (15)). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a rectangular, quadratic, circular, See MPEP 2144.04 IV (B).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stromer et al. (US PG Pub. 20190383565) as applied in Claims 1-2, 4, 7 and 9-11  above.
Regarding Claim 6, although in the embodiment of figure 1 Stromer fails to disclose the passage inlets are circular, Stromer, in Para. 87, further teaches each of the passage inlets are circular shaped in cross-section (“The channels may for instance have other cross-sectional shapes than the rectangular and quadratic shapes shown in the drawings.  The first fluid channels may e.g. have a circular shape and the second fluid channels may have a shape as a four sided polygon with inwardly bulging sides to fit in the area formed at the intersection of four neighboring circular first fluid channels. Other shapes, such as ovals, triangles, etc, are also conceivable”, Para. 87).
See MPEP 2144.04 IV (B).
Regarding Claim 12, although in the embodiment of figure 1 Stromer fails to disclose the passage inlets are curvilinear, Stromer, in Para. 87, further teaches each of the passage inlets are a curvilinear shaped cross-section (“The channels may for instance have other cross-sectional shapes than the rectangular and quadratic shapes shown in the drawings.  The first fluid channels may e.g. have a circular shape and the second fluid channels may have a shape as a four sided polygon with inwardly bulging sides to fit in the area formed at the intersection of four neighboring circular first fluid channels. Other shapes, such as ovals, triangles, etc, are also conceivable”, Para. 87).
It would have been obvious matter of design choice to have a curvilinear shaped passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stromer et al. (US PG Pub. 20190383565) as applied in Claims 1-2, 4, 7 and 9-11 above and in further view of Roisin et al. (USP 9134072) hereinafter referred to as Roisin.
Regarding Claim 8, Stromer fails to disclose each of the passage outlets is in communication with more than one of the plurality of flow passages.         
Such gradual change in geometry avoids abrupt geometrical changes and reduces drag associated with fluid motion” (col. 3 ll. 45-47) and “large contact areas for effective heat transfer. Branching can achieve large contact areas and may be particularly desirable” (col. 3 ll. 63-64).         
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Stromer with each of the passage outlets is in communication with more than one of the plurality of flow passages, as taught by Roisin, the motivation being to reduce drag on the fluid flow to lessen pumping requirements thereby lessening the associated costs and increasing heat transfer while providing large contact areas for increased heat transfer.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763